DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 7, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al. Publication No. US 2017/0187155.
	Regarding claim 1, Jansen discloses an electrical wiring device [Fig. 5, 100] comprising:
a plurality of line terminals [Fig. 5, terminals 115; par. 0019] including a hot line terminal and a neutral line terminal, wherein the plurality of line terminals are configured to be coupled to an AC electrical distribution system [par. 0020];
a plurality of load terminals [Fig. 5, load terminals of 110, 130] comprising a hot load terminal and a neutral load terminal;
a line conductor electrically coupling the hot line terminal to the hot load terminal [par. 0020];
a neutral conductor electrically coupling the neutral line terminal to the neutral load terminal [par. 0020];

a universal serial bus (USB) receptacle [Fig. 5, 132] configured to receive a USB adapter; 
a housing [Fig. 5, housing 150] defining an inner compartment, wherein the line conductor, the neutral conductor, the hot receptacle contact, the neutral receptacle contact, and the USB receptacle are at least partially disposed in the inner compartment [Fig. 1, Fig. 2, and Fig. 5 show that the line conductor, neutral conductor, the hot receptacle outlet and the USB receptacles are disposed in the housing 1550],
a ground fault interrupt assembly disposed within the inner compartment, the ground fault interrupt assembly comprising a ground fault interrupt circuit, being formed on a first printed circuit board, and a trip mechanism, the ground fault interrupt circuit being configured to detect a differential current between the line conductor and the neutral conductor and to trigger the trip mechanism to electrically decouple the plurality of line terminals from the plurality of load terminals, according to a predetermined criterion, based, at least in part, on the different current [par. 0023]; and
a USB power supply circuit being formed on a second printed circuit board disposed within the inner compartment [Fig. 5, the USB power supply circuit 140 is formed on a second printed circuit board 134 within the housing 150], the USB power supply circuit 
Regarding claim 7, Jansen further comprises a second hot receptacle contact in electrical contact with the hot line terminal when in the reset state and a second neutral receptacle contact in electrical with the neutral line terminal when in the reset state [Fig. 5, the hot and neutral contacts of the rectifier 118 are in contact with the hot and neutral contacts o the power supply terminals 115].
Regarding claim 13, Jansen discloses that the USB power supply circuit is in electrical contact with the hot load terminal and the neutral load terminal to receive power when the electrical wiring device is in the reset state [Fig. 5, the USB power supply circuit 134/140 is in electrical contract with the hot and neutral load terminals of the load 102; 130].
Regarding claim 14, Jansen discloses that the USB power supply circuit is in electrical contact with the hot line terminal and the neutral line terminal [Fig. 5, the 140 is in electrical contact with the hot and neutral line terminals 115].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	Claims 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. Publication No. US 2017/0187155.
	Regarding claim 11, Jansen discloses that the USB power supply circuit comprises a controller and a bridge rectifier [Fig. 5, comprises 140, 118], and shows that the controller is separated from the bridge rectifier.  However, Jansen does not explicitly disclose that the controller is separated from the bridge rectifier of by a distance of at least 15 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the controller separated from the bridge rectifier by 15 mm, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the distance of 15mm, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 15, Jansen discloses the line conductor and the neutral conductor, however, does not explicitly disclose that the line and neutral conductors comprise of a material having a conductivity at least 35% IACS.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the line and neutral conductor comprise of a material having a conductivity at least 35% IACS, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
claim 16, Jansen discloses the line conductor and the neutral conductor, however, does not explicitly disclose that the line and neutral conductors are comprised of a brass material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the line and neutral conductor comprise of a brass material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 2-6, 8-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claim 2: The prior art does not further comprise a metal-oxide varistor being in common electrical contact with the ground fault interrupt circuit and the USB power supply circuit to absorb voltage transients in either the ground fault interrupt circuit or the USB power supply circuit. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 4: The prior art does not disclose that the ground fault interrupt circuit is electrically insulated from the first printed circuit board by an insulative substrate disposed between the first printed circuit board and the second printed circuit board, wherein the insulative substrate is comprised of a material having a resistivity greater than ambient air. This 
The following is an examiner’s statement of reasons for allowance of claim 8: the prior art does not disclose that the hot receptacle contact is in electrical contact with the second hot receptacle contact by a first fixed contact bridge extending between the hot receptacle contact and the second hot receptacle contact, wherein the neutral receptacle contact is in electrical contact with the second neutral receptacle contact by a second fixed contact bridge extending between the neutral receptacle contact and the second neutral receptacle contact, wherein the first fixed contact bridge and the second fixed contact bridge are respectively diverted toward a perimeter of the housing, wherein at least one of a USB receptacle printed circuit board upon which the USB receptacle is mounted, the USB receptacle, the ground fault interrupt assembly, or the USB power supply circuit is, at least in part, disposed between the first fixed contact bridge and the second fixed contact bridge. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 9: The prior art does not disclose that the USB power supply circuit comprises a transformer, wherein the second printed circuit board includes a first side and a second side, wherein the first side faces the ground fault interrupt assembly, wherein the second side faces away from the ground fault interrupt assembly, wherein the transformer is disposed on the second side of the second printed circuit board. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836